DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh [5488666], further in view of Handshoe et al [20110121820].
With respect to claims 1, 2, 9 and 11, Greenhalgh discloses: A method, comprising: applying a first high voltage signal to an inner electrode (30) of an ionizer positioned adjacent to a combustion reaction, one or more outer electrodes (32); causing the one or more outer electrodes to form a charged particle in a dielectric gap (35) between the ionizer and the combustion reaction via capacitive coupling of the outer electrodes with the inner electrode [col 2, line 56-col 3, line 20; and providing the charged particle to the combustion reaction to influence a characteristic of the combustion reaction [see FIG 1, col 3, line 28-42]. The characteristic influenced in this case is sound of the flame. It is to be noted that the ionizer can be interpreted in Greenhalgh as the cathode and anode since it is seen that the function is carried out (Flame 12 produces ions which flow between cathode 30 and anode 32. Ionization of flame 12 can be improved by supplying a wick feeding alkaline earth metals such as cesium, rubidium, potassium, and sodium as carbonates in solution to flame 12 for increasing ionization and thereby allowing more current to flow between cathode 30 and anode 32). 
Greenhalgh also shows {cl. 2} The method of claim 1, wherein applying the first high voltage signal includes applying a periodic voltage signal [col 3, line 28-42, with reference to “Modulation by signal S2…”].
Greenhalgh however does not disclose the ionizer as fully claimed. Handshoe makes up for the structural deficiencies of the ionizer in Greenhalgh 
Handshoe makes up for the deficiencies of Greenhalgh by teaching: the ionizer (12) including a dielectric body (22) covering the inner electrode (26) one or more outer electrodes disposed on the dielectric body [see FIG 3, paragraph 0010, 0029-0033].
Handshoe further discloses: 
{cl. 9} The method of claim 1, wherein the one or more outer electrodes are metal [paragraph 0030].
{cl. 11} The method of claim 1, wherein the first high periodic voltage signal is an AC voltage signal [see abstract].
The modification of Greenhalgh with the teachings of Handshoe would involve a substitution of the anode/cathode (30, 32) with the sensing structure of Handshoe to be placed at the flame of Greenhalgh. It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the invention of Greenhalgh with the teachings of Handshoe because Handshoe provides a known sensing device that is capable of providing an indicative signal of its surroundings to either modify a condition or provide a safety means.
Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh [5488666], in view of Handshoe et al [20110121820], further in view of Burrows et al [20130049566].
Regarding claims 3 and 4, Greenhalgh substantially discloses the invention as claimed however does not disclose the value of the applied high-voltage. Burrows makes up for these deficiencies by teaching:
{cl. 3} The method of claim 2, wherein the first high voltage signal has a peak-to- peak voltage greater than 1000V [paragraph 0032].
{cl. 4} The method of claim 2, wherein the first high periodic voltage signal has a peak-to-peak voltage greater than 40,000V [paragraph 0032].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the invention of Greenhalgh with the teachings of Burrows because Burrows had the knowledge of an appropriate voltage value to influence combustion characteristics.
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh [5488666], in view of Handshoe et al [20110121820], further in view of Hammer et al [20080145802].
Regarding claims 5-8, Greenhalgh substantially discloses the invention as claimed however does not disclose the counter electrode as further claimed. Hammer makes up for these deficiencies by teaching:
{cl. 5} The method of claim 1, further comprising applying a second voltage signal to a counter electrode (14) separate from the ionizer [see abstract].
{cl. 6} The method of claim 5, further comprising: outputting fuel for the combustion reaction from a combustion support structure, wherein the combustion support structure includes the counter electrode [paragraph 0032].
{cl. 7} The method of claim 6, wherein the counter electrode is a conductive ring positioned proximate to the combustion reaction [see FIG 2].
{cl. 8} The method of claim 5, wherein applying the second voltage signal includes applying a ground voltage [paragraph 0038]. 
The modification would involve adding the annular electrode (14) of Hammer to the existing structure of Greenhalgh such that the electrode surrounds the flame.
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the invention of Greenhalgh with the teachings of Hammer because Hammer provides a known structure that can effectively influence and monitor flame characteristics to ensure optimal efficieny.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh [5488666], in view of Handshoe et al [20110121820], further in view of Gardner et al [6786716].
Regarding claims 10, Greenhalgh substantially discloses the invention as claimed however does not disclosed the doped semiconductor material. Gardner makes up for these deficiencies by teaching:
{cl. 10} The method of claim 1, wherein the one or more outer electrodes include a doped semiconductor material [col 9, line 11-34].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the invention of Greenhalgh with the teachings of Gardner because Gardner provides a known material to protect an electrode to survive high temperatures.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh [5488666], in view of Handshoe et al [20110121820], further in view of Daly [5187446].
Regarding claims 12, Greenhalgh substantially discloses the invention as claimed however does not disclose a sawtooth voltage signal. Daly makes up for these deficiencies by teaching:
{cl. 12} The method of claim 1, wherein the first high periodic voltage signal is a sawtooth voltage signal [col 5, line 7-20].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the invention of Greenhalgh with the teachings of Daly because Daly provides a feedback mechanism known to accurately depict flame characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/3/2021